Citation Nr: 0525305	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina

THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an effective date prior to March 29, 2001, 
for a compensable rating for scars, left anterior chest, 
secondary to gun shot wounds (GSW).

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO in 
Columbia, South Carolina, which in pertinent part, granted 
service connection and a 30 percent rating for PTSD and 
granted an increased rating for scars, left anterior chest, 
secondary to GSWs, effective March 29, 2001.  The veteran 
resides within the jurisdiction of the RO in Winston Salem, 
North Carolina.

The veteran testified at a videoconference Board hearing 
before the undersigned Acting Veterans Law Judge in December 
2004.  A transcript of the hearing is associated with the 
claims file.

In his January 2003 substantive appeal, the veteran raised a 
new claim for a rating in excess of 10 percent for scars, 
left anterior chest, secondary to GSWs, that is referred to 
the RO for further development.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND below.


FINDING OF FACT

At his videoconference hearing before the Board, the veteran 
indicated that he wished to withdraw his appeal of his claim 
for an earlier effective date for a compensable rating for 
scars, left anterior chest, secondary to a GSW, effective 
from March 29, 2001.




CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal on the issue of an earlier effective date prior to 
March 29, 2001, for a 10 percent rating for scars, left 
anterior chest secondary to a GSW, have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004). Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2004).

At his Board videoconference hearing before the undersigned 
in December 2004, the veteran expressed his desire to 
withdraw his appeal for an earlier effective date prior to 
March 29, 2001, for a compensable rating for scars of the 
left anterior chest, secondary to GSWs.  The Board finds that 
this statement qualifies as a valid withdrawal of this issue 
under 38 C.F.R. § 20.204 (2004).

In light of the veteran's withdrawal of his appeal with 
respect to this issue, there remains no allegation of error 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review an appeal of a 
claim for an earlier effective date prior to March 29, 2001, 
for a compensable rating for scars, left anterior chest, 
secondary to GSWs.

Accordingly, the appeal will be dismissed.
 

ORDER

The appeal for an earlier effective date prior to March 29, 
2001, for a compensable rating for scars, left anterior 
chest, secondary to gun shot wounds, is dismissed.


REMAND

The most recent medical evidence presently associated with 
the claims folder that pertains to the veteran's claim for a 
higher initial evaluation for PTSD consists of the report of 
a May 2003 VA compensation and pension examination and 
subsequent VA mental hygiene clinic (MHC) treatment records 
dated in June and July 2003.  The record shows that the 
veteran either cancelled or failed to report for outpatient 
treatment at the Fayetteville, North Carolina, MHC, in 
October 2003, January 2004, April 2004, July 2004, and August 
2004.  

However, at his hearing before the Board in December 2004, 
the veteran reported that he received pertinent treatment at 
the Fayetteville, North Carolina, VA Medical Center (VAMC) 
from 2003 to the present.  Records from this treatment are 
not presently associated with the claims folder.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) for the following 
actions:

1.  The RO or the AMC should request the 
veteran to provide the names and 
addresses of all medical care providers 
who may possess records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
the veteran for his service-connected 
PTSD since July 2003.  

When the requested information and any 
necessary authorization are received, the 
RO or the AMC should attempt to obtain a 
copy of all indicated records.  

2.  In any event, the RO or the AMC 
should obtain a complete copy of 
pertinent treatment records from the 
Fayetteville VAMC from July 2003 to the 
present.  

3.  If the RO or the AMC is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

4.  Thereafter, the RO or the AMC should 
review the claims folder to ensure that 
all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In addition, the RO or the AMC should 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	David L. Wight
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


